Exhibit 10.16



(Space above for recorder’s use)

 

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

SECOND LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

by and from Green Plains Mount Vernon LLC,  a Delaware limited liability
company, “Mortgagor”

to BNP PARIBAS,
in its capacity as Pari Passu Agent, “Mortgagee”

Dated as of April 5, 2018

Location:8999 W. Franklin Road

Municipality:Mount Vernon
County:Posey County
State:Indiana
Parcel ID No.:65-14-14-400-008.000-019; 65-14-14-400-009.003-019;
65-14-14-400-011.000-019; 65-14-14-800-011.001-019; 65-14-23-800-004.000-019;
65-14-23-100-005.000-019; 65-14-23-100-006.000-019; 65-14-23-100-007.000-019;
65-14-23-800-011.000-019
Legal Description:See Exhibit A attached.

﻿

THIS MORTGAGE CONTAINS AFTER-ACQUIRED PROPERTY AND CONSTITUTES A SECURITY
INSTRUMENT AND IS A CONTINUOUSLY PERFECTED FIXTURE FILING WHEN FILED OF RECORD
IN THE OFFICE OF THE RECORDER OF POSEY COUNTY, INDIANA, PURSUANT TO IND. CODE
26-1-9.1-502 AND 26-1-9.1-515, AND THE TERMS AND PROVISIONS HEREOF.

﻿

﻿





 

074658.01286/106510613v.2

US-DOCS\94696478.5

OMA-477571-3

--------------------------------------------------------------------------------

 

 

NOTICE:  This mortgage secures credit in an amount not to exceed
$1,700,000,000.00.  Loans and advances up to this amount, together with
interest, are senior to indebtedness to other creditors under subsequently
recorded or filed mortgages and liens.

 

2

--------------------------------------------------------------------------------

 

 

SECOND LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND
FIXTURE FILING STATEMENT

THIS SECOND LIEN MORTGAGE, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT
AND FIXTURE FILING STATEMENT (this “Mortgage”) is made as of April 5, 2018 by
Green Plains Mount Vernon LLC, a Delaware limited liability company (together
with its successors and permitted assigns, “Mortgagor”), having an address at
1811 Aksarben Drive, Omaha, NE  68106, to BNP PARIBAS (“BNPP”), as Pari Passu
Agent (as hereinafter defined), having an address at 787 Seventh Avenue, New
York, New York  10019 (BNPP, in such capacity, together with its successors and
assigns, “Mortgagee”).

RECITALS

A.BNPP is party to that certain Term Loan Intercreditor and Collateral Agency
Agreement, dated as of August 29, 2017 (as it may be amended, restated,
supplemented, replaced or otherwise modified from time to time the “Term Loan
Intercreditor Agreement”), by and among BNPP in its capacity as collateral agent
for the holders of the Term Loan Obligations (as defined therein) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Term
Loan Agent”), BNPP in its capacity as collateral agent for the holders of the
ABL Obligations (such holders collectively referred to herein as the “ABL
Claimholders” and each, individually, as a “ABL Claimholder”) (BNPP and its
successors and assigns in such capacity being hereinafter referred to as “Pari
Passu Agent”), BANK OF THE WEST and ING CAPITAL LLC, as joint administrative
agent for the holders of the ABL-Cattle Obligations (as defined therein)
(together with their respective successors and assigns in such capacity being
hereinafter referred to as “ABL-Cattle Agent”), BNPP in its capacity as
collateral agent for the holders of the ABL-Grain Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Grain Agent”), and PNC BANK, NATIONAL
ASSOCIATION, as agent for the holders of the ABL-Trade Obligations (as defined
therein) (together with its successors and assigns in such capacity being
hereinafter referred to as “ABL-Trade Agent”), and acknowledged and agreed to by
GREEN PLAINS INC., a Delaware corporation (the “Company”) and the other New
Grantors (as defined therein).  Any capitalized term used in this Mortgage that
is not otherwise defined herein, either directly or by reference to another
document, shall have the meaning for purposes of this Mortgage as it is given in
the Term Loan Intercreditor Agreement.

B.Mortgagor is one of the New Grantors under the Term Loan Intercreditor
Agreement and has entered into a Guaranty in favor of ABL-Cattle Agent, a
Guaranty in favor of ABL-Grain Agent and a Guaranty in favor of ABL-Trade Agent,
each dated as of August 29, 2017, guaranteeing the ABL-Cattle Obligations, the
ABL-Grain Obligations and the ABL-Trade Obligations, respectively (collectively,
the “Guaranteed Obligations”).

C.Pursuant to the Term Loan Intercreditor Agreement, Mortgagor executes and
delivers this Mortgage to secure the Guaranteed Obligations on a pari passu
basis (collectively the “Obligations Secured”).

D.Pursuant to the Term Loan Intercreditor Agreement, this Mortgage, in second
lien and security interest status, will be and remain subject, junior and
subordinate to that certain First



 

--------------------------------------------------------------------------------

 

 

Lien Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement, dated as of the date hereof, made by Mortgagor to Term Loan
Agent (as it may hereafter be amended, restated, supplemented, renewed,
consolidated, extended, substituted, replaced or otherwise modified from time to
time, the “First Lien Mortgage”), and the First Lien Mortgage shall be prior and
superior to this Mortgage.

DEFINITIONS

Environmental Law means all Federal, state or local laws, statutes, rules,
regulations, ordinances, codes and common laws, together with all administrative
orders, licenses, authorizations and permits of, and written agreements with,
any Governmental Authorities, in each case relating to pollution or protection
of health or environmental media (i.e. air, soil, sediments, land surface,
natural resources, and water), including (i) such laws relating to any actual or
threatened release, manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of any Hazardous Materials and (ii)
the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Clean Air Act, the Federal Water Pollution Control Act of 1972, the
Solid Waste Disposal Act, the Federal Resource Conservation and Recovery Act,
the Toxic Substances Control Act, the Emergency Planning and Community
Right-to-Know Act, together with any amendments or reauthorizations thereto or
thereof, and any and all regulations promulgated thereunder, and all analogous
state and local counterparts or equivalents.

Event of Default means any “Event of Default” under any ABL Loan Document.

Hazardous Material means all substances and wastes defined pursuant to any
Environmental Law as hazardous, toxic, corrosive, flammable, explosive,
carcinogenic, mutagenic, infectious, radioactive, or pollutants, including
petroleum or any fraction thereof, petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls, radon gas and infectious or
medical wastes and all other substances or wastes of a similar nature.

Permitted Liens means “Permitted Liens,” “Permitted Encumbrances” or similar
terms as defined in the ABL Loan Documents and for avoidance of doubt, any Lien
in favor of the Term Loan Collateral Agent to secure Term Loan Obligations under
the Term Loan Documents.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Mortgagor has from time to time incurred or may incur or
be liable to the ABL Claimholders and the Pari Passu Agent (each, a “Secured
Party”, collectively, the “Secured Parties”) under or in connection with the
Obligations Secured, the Mortgagor hereby GRANTS, REMISES, RELEASES, ALIENS,
CONVEYS, MORTGAGES AND WARRANTS to Pari Passu Agent (for the benefit of the
Secured Parties), and its successors  and assigns, the real estate legally
described in Exhibit A hereto (the “Land”)



4

--------------------------------------------------------------------------------

 

 

in Posey County (the “County”), Indiana (the “State”); together (i) with all
right, title and interest, if any, that the Mortgagor may now have or hereafter
acquire in and to all improvements, buildings and structures of every nature
whatsoever now or hereafter located on the Land (the “Improvements”); and (ii)
all air rights, water rights and powers, development rights or credits, zoning
rights or other similar rights or interests that benefit or are appurtenant to
the Land (all of the foregoing, including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Mortgagor without causing
a default thereunder or a termination thereof; (c) all hereditaments, gas, oil
and minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Mortgagor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Mortgagor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Mortgagor and Pari Passu Agent agree that the Premises and all of
the Property Rights and Fixtures owned by the Mortgagor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Mortgage to be real estate and
covered by this Mortgage; and

TOGETHER WITH all the estate, right, title and interest, if any, of the
Mortgagor in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Term Loan
Intercreditor Agreement, the Mortgagor is hereby authorized to collect and
receive such awards and proceeds and to give proper receipts and acquittance
therefor, and to apply the same as provided herein); (ii) all contract rights,
general intangibles, actions and rights in action relating to the Real Property,
including all rights to insurance proceeds and unearned premiums arising from or
relating to damage to the Real



5

--------------------------------------------------------------------------------

 

 

Property; (iii) all plans and specifications, designs, drawings and other
information, materials and matters heretofore or hereafter prepared relating to
the Real Property; and (iv) all proceeds, products, replacements, additions,
substitutions, renewals and accessions of and to the Real Property (the rights
and interests described in this paragraph, the “Intangibles”).

The Mortgagor (i) pledges and assigns to the Pari Passu Agent from and after the
date of the effectiveness hereof (including any period of redemption), primarily
and on a parity with the Real Property, and not secondarily, all rents, issues
and profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to Pari
Passu Agent all such leases, contracts and agreements (including all the
Mortgagor’s rights under any contract for the sale of any portion of the
Mortgaged Property and all revenues and royalties under any oil, gas and mineral
lease relating to the Real Property) (collectively the “Leases”);
provided however, that so long as no Event of Default has occurred and is
continuing, a license is hereby given to Mortgagor to collect and use such
Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Notwithstanding the foregoing or any other provision of this Mortgage including,
without limitation, Section 2.1 of this Mortgage, the Mortgaged Property does
not include any movable personal property or movable contents owned by Mortgagor
and located within the Improvements which would be insurable as “contents”
pursuant to Section III. Property Covered: Coverage B – Personal Property of the
General Property Form, Standard Flood Insurance Policy issued by the United
States Federal Emergency Agency National Flood Insurance Program.

Nothing herein contained shall be construed as constituting the Pari Passu Agent
a mortgagee-in­possession in the absence of the taking of title and/or
possession of the Mortgaged Property by the Pari Passu Agent.  Nothing contained
in this Mortgage shall be construed as imposing on the Pari Passu Agent any
obligation of any lessor under any Lease of the Mortgaged Property in the
absence of an explicit assumption thereof by the Pari Passu Agent.  In the
exercise of the powers herein granted the Pari Passu Agent, prior to Pari Passu
Agent taking title to or possession of the Mortgaged Property, no liability
shall be asserted or enforced against the Pari Passu Agent, all such liability
being expressly waived and released by the Mortgagor, except for any such
liability arising on account of the Pari Passu Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Pari
Passu Agent, its beneficiaries, successors and assigns, forever for the uses and
purposes herein set forth.  Except to the extent such a release or waiver is not
permitted by applicable law, the Mortgagor hereby releases and waives all rights
of redemption or reinstatement, if any, under and by virtue of any of



6

--------------------------------------------------------------------------------

 

 

the laws of the State, and the Mortgagor hereby covenants, represents and
warrants that, at the time of the execution and delivery of this Mortgage, (a)
the Mortgagor has good and marketable fee simple title to the Mortgaged
Property, with lawful authority to grant, remise, release, alien, convey,
mortgage and warrant the Mortgaged Property, (b) the title to the Mortgaged
Property is free and clear of all encumbrances, except the Permitted Liens and
(c) except for the Permitted Liens, the Mortgagor will forever defend the
Mortgaged Property against all claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement

.  The Pari Passu Agent and the Mortgagor further agree that if any of the
property herein mortgaged is of a nature so that a security interest therein can
be created and perfected under the Uniform Commercial Code in effect in the
State (the “Code”), this Mortgage shall constitute a security agreement, fixture
filing and financing statement, and for that purpose, the following information
is set forth:

(a) In addition to the foregoing grant of mortgage, the Mortgagor hereby grants
a continuing second priority security interest to the Pari Passu Agent for the
benefit of the Secured Parties in that portion of the Mortgaged Property in
which the creation and/or perfection of a security interest is governed by the
Code.

(b) The “Debtor” is the Mortgagor and the “Secured Party” is the Pari Passu
Agent for the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Pari Passu Agent may file this Mortgage, or a reproduction hereof, in
the real estate records or other appropriate index, as a financing statement for
any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Mortgage or of any other security agreement or financing
statement is sufficient as a financing statement.

(h) The Mortgagor authorizes the Pari Passu Agent to file any financing
statement, continuation statement or other instrument that the Pari Passu Agent
or the ABL



7

--------------------------------------------------------------------------------

 

 

Controlling Agent may reasonably deem necessary or appropriate from time to time
to perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Ind. Code 26-1-9.1-604 and Ind. Code
26-1-9.1-502 of the Code as in effect on the date hereof.  Subject to the terms
and conditions of the Term Loan Intercreditor Agreement, the remedies for any
violation of the covenants, terms and conditions of the agreements herein
contained shall be as prescribed herein, in the ABL Loan Documents, or by
general law, or, as to that part of the security in which a security interest
may be perfected under the Code, by the specific statutory consequences now or
hereafter enacted and specified in the Code, all at the election of the ABL
Controlling Agent.

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Mortgagor warrants, represents, and covenants to Mortgagee and the ABL
Claimholders as follows:

Section 3.1 Second Lien Status

.  Mortgagor shall preserve and protect the priority of the lien of this
Mortgage as a second lien as herein provided.  If any lien or security interest
other than a Permitted Lien is asserted against the Mortgaged Property,
Mortgagor shall promptly, and at its expense, (a) give Mortgagee a detailed
written notice of such lien or security interest (including origin, amount and
other terms), and (b)(i) pay the underlying claim in full or take such other
action so as to cause it to be released or (ii) contest the same in compliance
with the requirements of the ABL Loan Documents (including, if applicable, any
requirement to provide a bond or other security satisfactory to Mortgagee).

Section 3.2 Payment of Taxes on this Mortgage

.  Without limiting any provision of the ABL Loan Documents, the Mortgagor
agrees that, if the government of the United States or any department, agency or
bureau thereof or if the State or any of its subdivisions having jurisdiction
shall at any time require documentary stamps to be affixed to this Mortgage or
shall levy, assess or charge any tax, assessment or imposition upon this
Mortgage or the credit or indebtedness secured hereby or the interest of any
Secured Party in the Premises or upon any Secured Party by reason of or as
holder of any of  the foregoing then, the Mortgagor shall pay for such
documentary stamps in the required amount and deliver them to the Pari Passu
Agent or pay (or reimburse the Pari Passu Agent for) such taxes, assessments or
impositions.  The Mortgagor agrees to provide to the Pari Passu Agent, at any
time upon request, official receipts showing payment of all taxes, assessments
and charges that the Mortgagor is required or elects to pay under this
Section.  The Mortgagor agrees to indemnify each Secured Party against liability
on account of such documentary stamps, taxes, assessments or impositions,
whether such liability arises before or after payment of the Obligations Secured
and regardless of whether this Mortgage shall have been released.



8

--------------------------------------------------------------------------------

 

 

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Mortgage shall, at the direction of the ABL Controlling Agent (or at the Pari
Passu Agent’s option) and without any further documentation, attorn to the Pari
Passu Agent as lessor if for any reason the Pari Passu Agent becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Pari Passu Agent, and the Pari Passu Agent shall not
be responsible under such Lease for matters arising prior to the Pari Passu
Agent becoming lessor thereunder; provided that the Pari Passu Agent shall not
become lessor or obligated as lessor under any such Leases unless and until it
shall have been directed by the ABL Controlling Agent to do so, or it shall
elect in writing to do so.

Section 3.4 Use of the Real Property

.  The Mortgagor agrees that it shall not (a) permit the public to use any
portion of the Real Property in any manner that could reasonably be expected to
impair the Mortgagor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to public use, provided
Mortgagor has actual knowledge of such use; (b) institute or acquiesce in any
proceeding to change the zoning classification of the Real Property, nor shall
the Mortgagor change the use of the Mortgaged Property in any material way,
without the consent of the ABL Controlling Agent, which consent shall not be
unreasonably withheld; and (c) permit any material legal or economic waste to
occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to the Term Loan Intercreditor Agreement, the Mortgagor shall:

(a)At its sole expense, obtain for, deliver to, assign to and maintain for the
benefit of the Pari Passu Agent, until the Obligations Secured are paid in full,
(i) insurance upon the Mortgaged Property, in such form, written by such
companies, for such periods, and against such risks and in amounts customarily
insured against or carried by corporations engaged in the same or substantially
similar business and similarly situated, with provisions reasonably satisfactory
to the Pari Passu Agent for payment of all losses under applicable policies to
the Pari Passu Agent (including a lender loss payee endorsement in favor of the
Pari Passu Agent); (ii) liability insurance (including an endorsement naming the
Pari Passu Agent as an additional insured), written by such companies, for such
periods, and against such risks and in amounts customarily insured against or
carried by corporations engaged in the same or substantially similar business
and similarly situated; and (iii) with respect to each Mortgaged Property that
is located in an area identified by the Federal Emergency Management Agency (or
any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, flood
insurance in such reasonable total amount as the Pari Passu Agent may from time
to time reasonably require, and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to applicable flood
insurance laws, from a financially sound and reputable insurance companies
(except to the extent that any insurance company insuring the Mortgaged Property
of the Mortgagor ceases to be financially sound and reputable, in which case,
the Mortgagor shall promptly replace such insurance company with a financially
sound and reputable insurance company), and, if required by the Pari Passu
Agent, deposit copies of such policies with



9

--------------------------------------------------------------------------------

 

 

the Pari Passu Agent; and use commercially reasonable efforts to cause each
policy of insurance to provide for no less than 10 days’ prior written notice to
the Pari Passu Agent of cancellation of a policy due to non-payment of a premium
and no less than 30 days’ prior written notice to the Pari Passu Agent of
cancellation for any other reason.  Prior to an Event of Default, use of
insurance proceeds shall be governed by the Term Loan Intercreditor
Agreement.  If an Event of Default exists and is continuing, and the Pari Passu
Agent has given notice to the Mortgagor that the Pari Passu Agent intends to
exercise its rights under this Section 3.5, then, subject to the Term Loan
Intercreditor Agreement, the Pari Passu Agent shall be entitled to (a) adjust
any casualty loss and (b) apply the proceeds thereof as provided in Section 4.2
of this Mortgage. 

(b)Maintain and preserve all property that is used or useful in its business in
good working order and condition, ordinary wear and tear excepted, and make all
necessary repairs thereto and renewals and replacements thereof.

Section 3.6 Real Property Taxes

.  The Mortgagor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Mortgagor and whether levied, assessed or imposed as excise, privilege or
property taxes; provided that the foregoing shall not require the Mortgagor to
pay any of the foregoing so long as it shall contest the validity thereof in
good faith by appropriate proceedings and shall set aside on its books adequate
reserves with respect thereto in accordance with GAAP and so long as neither the
Mortgaged Property nor any part thereof or interest therein shall be in
reasonable danger of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Term Loan Intercreditor Agreement, the Mortgagor
assigns to the Pari Passu Agent, as additional security, all awards of damage
resulting from condemnation proceedings or the taking of or injury to the Real
Property for public use “Eminent Domain Proceedings”).  If an Event of Default
exists and is continuing and the Pari Passu Agent has given notice to the
Mortgagor that the Pari Passu Agent intends to exercise its rights under this
Section 3.7, then, subject to the terms of the Term Loan Intercreditor
Agreement, the Pari Passu Agent shall be entitled to (a) participate in and/or
direct (at the sole discretion of the ABL Controlling Agent) any Eminent Domain
Proceedings and (b) apply the proceeds thereof as provided in Section 4.2 of
this Mortgage.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies

.  Subject to the provisions of the ABL Loan Documents and the Term Loan
Intercreditor Agreement, upon the occurrence and during the continuance of an
Event of Default, including a failure to perform or observe any of the covenants
set forth in this Mortgage that is not cured within



10

--------------------------------------------------------------------------------

 

 

any applicable cure period, in addition to any rights and remedies provided for
in the ABL Loan Documents, if and to the extent permitted by applicable law, the
following provisions shall apply:

(a) Pari Passu Agent’s Power of Enforcement.  The Pari Passu Agent may
immediately foreclose this Mortgage by judicial action.  The court in which any
proceeding is pending for the purpose of foreclosure of this Mortgage may, at
once or at any time thereafter, either before or after sale, without notice and
without requiring bond, and without regard to the solvency or insolvency of any
person liable for payment of the Obligations Secured, and without regard to the
then value of the Mortgaged Property or the occupancy thereof as a homestead,
appoint a receiver (the provisions for the appointment of a receiver and
assignment of rents being an express condition upon which the loans and other
financial accommodations hereby secured are made) for the benefit of the Secured
Parties, with power to collect the Rents, due and to become due, during such
foreclosure suit and the full statutory period of redemption notwithstanding any
redemption.  The receiver, out of the Rents when collected, may pay reasonable
costs incurred in the management and operation of the Real Property, prior and
subordinate liens, if any, and taxes, assessments, water and other utilities and
insurance, then due or thereafter accruing, and may make and pay for any
necessary repairs to the Real Property, and may pay any part of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement), or any deficiency decree entered in such foreclosure
proceeding.  Upon or at any time after the filing of a suit to foreclose this
Mortgage, the court in which such suit is filed shall have full power to enter
an order placing the Pari Passu Agent in possession of the Real Property with
the same power granted to a receiver pursuant to this clause (a) and with all
other rights and privileges of a mortgagee-in-possession under applicable law.

(b) Pari Passu Agent’s Right to Enter and Take Possession, Operate and Apply
Income.  The Pari Passu Agent shall, at the direction of ABL Controlling Agent
or at its option, have the right, acting through its agents or attorneys or a
receiver, with process of law, to enter upon and take possession of the Real
Property, to expel and remove any persons, goods or chattels occupying or upon
the same, to collect or receive all the Rents, to manage and control the Real
Property, to lease the Real Property or any part thereof, from time to time,
and, after deducting all reasonable attorneys’ fees and expenses of outside
counsel, and all reasonable expenses incurred in the protection, care,
maintenance, management and operation of the Real Property, to distribute and
apply the remaining net income in such order and to such of the Obligations
Secured in accordance with the ABL Loan Documents (subject to the Term Loan
Intercreditor Agreement) or any deficiency decree entered in any foreclosure
proceeding.

(c) Appointment of a Receiver.  At any time after the commencement of an action
in foreclosure, or during the period of redemption, Mortgagor waives its right
to possession of the Mortgaged Property and agrees that the court having
jurisdiction of the case shall, at Pari Passu Agent’s request, appoint a
receiver to take immediate possession of the Rents and the other Mortgaged
Property, and to rent the Mortgaged Property as such receiver may deem best for
the interest of all interested parties.  For purposes of this Mortgage, the term
“Rent” also includes “profits” and “issues.”  Such receiver shall be liable to
account to Mortgagor only for the net profits, after application of Rents to the
costs and expenses of the receivership and foreclosure and to the Obligations
Secured.

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale





11

--------------------------------------------------------------------------------

 

 

.  All proceeds of any foreclosure of this Mortgage by judicial action in any
court (and any decree for sale in the event  of a foreclosure by judicial action
shall provide that such proceeds shall) be applied as follows:

(a) First, to all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Pari Passu Agent
to the extent reimbursable under applicable law in connection with (i) the
Mortgagor’s execution, delivery and performance of this Mortgage, (ii)
protecting, preserving or maintaining the Real Property and (iii) enforcing the
rights of the Pari Passu Agent hereunder (collectively “Costs and
Expenses”).  All Costs and Expenses shall become additional Obligations Secured
when paid or incurred by the Pari Passu Agent in connection with any proceeding,
including any bankruptcy proceeding, to which any Secured Party shall be a
party, either as plaintiff, claimant or defendant, by reason of this Mortgage or
any indebtedness hereby secured or in connection with the preparations for the
commencement of any suit for the foreclosure, whether or not actually commenced,
or if permitted by applicable law, any sale by advertisement.

(b) Then, to all Obligations Secured that then remain unpaid in such order as
the ABL Controlling Agent may determine in its discretion.

The Mortgagor shall remain liable for any deficiency to the extent provided in
the documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Pari Passu Agent shall be exclusive of, but shall
be in addition to, every other remedy or right now or hereafter existing at  law
or in equity.  No delay in the exercise or omission to exercise any remedy or
right available during the existence of any Event of Default shall impair
any  such remedy or right or be construed to be a waiver of such Event of
Default or acquiescence therein, nor shall it affect any subsequent Event of
Default of the same or different nature.  To the extent permitted by applicable
law, every such remedy or right may be exercised concurrently or independently
and when and as often as may be deemed expedient by the Pari Passu Agent.

Section 4.4 Pari Passu Agent’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Mortgage, and
this Mortgage is foreclosed upon or judgment is entered upon any Obligations
Secured, execution may be made upon any one or more of the properties, lots or
parcels and not upon the others, or upon all of such properties or parcels,
either together or  separately, and at different times or at the same time, and
execution sales may likewise be conducted separately or concurrently, in each
case at the election of the ABL Controlling Agent.

Section 4.5 No Merger

.  In the event of a foreclosure of this Mortgage in any court or any other
mortgage or trust deed securing the Obligations Secured, the Obligations Secured
then due shall, at the option of the ABL Controlling Agent, not be merged into
any decree of foreclosure entered by the court, and



12

--------------------------------------------------------------------------------

 

 

the Pari Passu Agent may concurrently or subsequently seek to foreclose one or
more mortgages or deeds of trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Term Loan Intercreditor Agreement.

Section 5.2 Governing Law

.  This Mortgage shall be construed, governed and enforced in accordance with
the laws of the State.  Wherever possible, each provision of this Mortgage shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Mortgage shall be prohibited by or invalid under
applicable law, such provision shall be effective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Mortgage.

Section 5.3 Satisfaction of Mortgage

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Term Loan Intercreditor
Agreement for release of the Mortgaged Property from this Mortgage, then the
Pari Passu Agent shall, promptly upon request of the Mortgagor, execute and
deliver to the Mortgagor a satisfaction of mortgage or reconveyance of the
Mortgaged Property reasonably acceptable to the Mortgagor.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Mortgage shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Mortgagor and shall inure to the benefit
of the parties hereto and their respective successors and assigns; all
references herein to the Mortgagor and to the Pari Passu Agent shall be deemed
to include their respective successors and assigns.  The Mortgagor’s successors
and assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Mortgagor. Wherever used herein, the singular number
shall include the plural, the plural shall include the singular, and the use of
any gender shall be applicable to all genders. The Secured Parties shall be
third party beneficiaries of the Mortgagor’s representations, warranties,
covenants and agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS

.  The Mortgagor agrees, to the full extent permitted by law, that neither the
Mortgagor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Mortgage in any court or the



13

--------------------------------------------------------------------------------

 

 

absolute sale of the Mortgaged Property or the final and absolute putting into
possession thereof, immediately after such sale, of the purchaser thereof; and
the Mortgagor, for itself and all who may at any time claim through or under it,
hereby waives, to the full extent that it may lawfully so do, the benefit of all
such laws and any right to have the assets comprising the Mortgaged Property
marshaled upon any foreclosure of the lien hereof and agrees that the Pari Passu
Agent or any court having jurisdiction to foreclose such lien may sell the
Mortgaged Property in part or as an entirety.  To the fullest extent permitted
by law, the Mortgagor irrevocably waives all statutory or other rights of
redemption from sale under any order or decree of foreclosure of this Mortgage,
on its own behalf and on behalf of each and every person acquiring any interest
in or title to the Mortgaged Property subsequent to the date hereof.  The
Mortgagor further waives, to the fullest extent it may lawfully do so, all
statutory and other rights in its favor, limiting concurrent actions to
foreclose this Mortgage and the exercise of other rights with respect to the
Obligations Secured, including any right vested in the Mortgagor or any
affiliate to limit the right of the Pari Passu Agent to pursue or commence
concurrent actions against the Mortgagor or any such affiliate or any property
owned by any one or more of them.  Mortgagor further waives, to the extent
permitted by applicable law, all errors and imperfections in any proceedings
instituted by Pari Passu Agent under this Mortgage and all notices of any Event
of Default (except as may be provided for under the terms of this Mortgage) or
of Pari Passu Agent’s election to exercise or its actual exercise of any right,
remedy or recourse provided for under this Mortgage.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Mortgage to the contrary, in the event of a
conflict or inconsistency between this Mortgage and the Term Loan Intercreditor
Agreement, the provisions of the Term Loan Intercreditor Agreement will
govern.  To the extent any provision of this Mortgage specifies performance
according to standards established by the Term Loan Intercreditor Agreement,
then such specification shall mean the performance that would be required by the
Borrower were the Borrower the owner of the Mortgaged Property and the Mortgagor
hereunder.  Notwithstanding anything to the contrary contained herein, the lien
and security interest granted to Pari Passu Agent pursuant to this Mortgage and
the exercise of any right or remedy by Pari Passu Agent hereunder are subject to
the provisions of the Term Loan Intercreditor Agreement.  In the event of any
conflict or inconsistency between the terms and provisions of the Term Loan
Intercreditor Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Term Loan Intercreditor Agreement shall govern and
control.

Section 5.7 Future Advances

.  This Mortgage is given for the purpose of securing loan advances and other
financial accommodations that any Secured Party may make to or for the benefit
of the Mortgagor pursuant and subject to the terms and provisions of the Term
Loan Intercreditor Agreement or any other document evidencing or relating to any
Obligations Secured.  The parties hereto intend that, in addition to any other
debt or obligation secured hereby, this Mortgage shall secure unpaid balances of
loan advances and other financial accommodations made after this Mortgage is
delivered to the office in which mortgages are recorded in the County, whether
made pursuant to an obligation of a Secured Party or otherwise, and in such
event, such advances shall be secured to the same extent as if such future
advances were made on the date hereof, although there may be no advance made at
the time of execution hereof, although there may be no indebtedness outstanding
at the time any



14

--------------------------------------------------------------------------------

 

 

advance is made.  Such loan advances may or may not be evidenced by guarantees
or notes executed pursuant to the ABL Loan Documents. 

Section 5.8 Changes

.  Neither this Mortgage nor any term hereof may be changed, waived, discharged
or terminated orally, or by any action or inaction, but only by an instrument in
writing signed by the party against which enforcement of the change, waiver,
discharge or termination is sought.  To the extent permitted by law, any
agreement hereafter made by the Mortgagor and the Pari Passu Agent relating to
this Mortgage shall be superior to the rights of the holder of any intervening
lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Mortgagor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Term Loan Intercreditor Agreement, in any action or proceeding
arising out of or relating to this Mortgage, and the Mortgagor hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in any state or federal court sitting in the State or in
such other location as may be specified in the Term Loan Intercreditor
Agreement.

(b) The provisions of the Term Loan Intercreditor Agreement contained in
Sections 8.7 and 8.8 thereof are hereby incorporated by reference as if set out
in their entirety in this Mortgage.

(c) To the extent that the Mortgagor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Mortgagor
hereby irrevocably waives such immunity in respect of its obligations under this
Mortgage.

(d) Mortgagor waives, to the fullest extent it may effectively do so, the
defense of an inconvenient forum to the maintenance of any such action or
proceeding; consents to service of process in any such action or proceeding by
the mailing of a copy of such process to the Mortgagor as set forth in Section
5.1 hereof; and agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Pari Passu Agent to
serve legal process in any other manner permitted by law or affect the right of
the Pari Passu Agent to bring any action or proceeding against the Mortgagor or
its property in the courts of any other jurisdiction.

Section 5.10 Time of Essence

. Time is of the essence with respect to the provisions of this Mortgage.



15

--------------------------------------------------------------------------------

 

 

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Mortgage.  In the event an ambiguity or question of intent or
interpretation arises, this Mortgage shall be construed as if drafted jointly by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Mortgage.

Section 5.12 Pari Passu Agent’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Pari Passu Agent or the ABL Controlling Agent reasonably determines that the
Mortgagor’s action is not protective of the interest of the Pari Passu Agent in
the Mortgaged Property, Pari Passu Agent shall have the right to appear in and
defend any legal proceeding brought regarding the Mortgaged Property and to
bring any legal proceeding, in the name and on behalf of the Mortgagor or in the
Pari Passu Agent’s name, that the ABL Controlling Agent, in its sole discretion,
determine is necessary to be brought to protect the Secured Parties’  interest
in the Mortgaged Property, as long as Pari Passu Agent provided Mortgagor
fifteen (15) days prior written notice of its intent to bring such proceeding,
except in the event of an emergency, in which case no prior notice shall be
required (but Pari Passu Agent shall promptly thereafter notify Mortgagor of the
bringing of such proceeding).  Nothing herein is intended to prohibit Mortgagor
from bringing or defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Mortgage, this
Mortgage is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Mortgagor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Mortgagor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Mortgagor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Mortgagor
shall not be liable for such indemnification to any Secured Party to the extent
that resulting from such Secured Party’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Mortgagor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



16

--------------------------------------------------------------------------------

 

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Mortgagor or any subsidiary of Mortgagor or otherwise occurring on or with
respect to the Mortgaged Property, (ii) the operation or violation of any
Environmental Law by Mortgagor or any subsidiary of Mortgagor or otherwise
occurring on or with respect to the Mortgaged Property, (iii) any claim for
personal injury, property damage related to Mortgagor or any subsidiary of
Mortgagor or otherwise occurring on or with respect to the Mortgaged Property,
(iv) any claim for actual or threatened injury to, destruction of or loss of
natural resources in connection with Mortgagor or any subsidiary of Mortgagor or
otherwise occurring on or with respect to the Mortgaged Property and (v) the
inaccuracy or breach of any environmental representation, warranty or covenant
by Mortgagor  made herein or in any of the ABL Loan Documents evidencing or
securing any obligation  under the ABL Loan Documents or setting forth terms and
conditions applicable thereto or otherwise relating thereto.  The foregoing
indemnity shall survive the termination of this Mortgage and shall remain in
force beyond the expiration of any applicable statute of limitations and payment
or satisfaction in full of any single claim thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the ABL Loan Documents and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS MORTGAGE SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS MORTGAGE MAY BE LEGALLY ENFORCED.  YOU
MAY CHANGE THE TERMS OF THIS MORTGAGE ONLY BY ANOTHER WRITTEN AGREEMENT.  THIS
NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER CREDIT AGREEMENTS BETWEEN THE
PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Mortgage or any of the ABL Loan
Documents, the liability of the Mortgagor hereunder shall not exceed the maximum
amount of liability that the Mortgagor can incur without rendering this Mortgage
void or voidable under any applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount (and, to the extent
necessary to comply with the foregoing under any applicable law, the Obligations
Secured shall be reduced to such maximum amount).

Section 5.18 Second Lien Status

.  Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Mortgagee under this Mortgage and the
exercise of any right or remedy by hereunder are subject to the provisions of
the Term Loan Intercreditor Agreement.  In the event of any conflict between the
terms of the Term Loan Intercreditor Agreement and this Mortgage, the



17

--------------------------------------------------------------------------------

 

 

terms of the Term Loan Intercreditor Agreement shall govern and control.  Any
reference in this Mortgage to “second priority lien” or words of similar effect
in describing the security interests created hereunder shall be understood to
refer to such priority as set forth in the Term Loan Intercreditor
Agreement.  All representations, warranties, and covenants in this Mortgage
shall be subject to the provisions and qualifications set forth in this Section
5.18.

Article 6

LOCAL LAW PROVISIONS

Section 1. ﻿

Section 2. ﻿

Section 3. ﻿

Section 4. ﻿

Section 5. ﻿

Section 6. ﻿

Section 6.1 Inconsistencies. In the event of any inconsistencies between the
terms and conditions of this Article 6 and the other provisions of this
Mortgage, the terms and conditions of this Article 6 shall control and be
binding.

﻿

Section 6.2 Maturity Date.  For purposes of Ind. Code 32-28-4-1, the Obligations
Secured, by the terms thereof, absent earlier acceleration, shall mature on July
28, 2022.

﻿

Section 6.3 Obligations Secured. The term "Obligations Secured" as defined in
this Mortgage shall include, without limitation, any judgment(s) or final
decree(s) rendered to collect any money obligations of Mortgagor to Lenders
and/or to enforce the performance or collection of all covenants, agreements,
other obligations and liabilities of the Mortgagor under this Mortgage or any or
all of the Loan Documents.  The obtaining of any judgment by Lenders (other than
a judgment foreclosing this Mortgage) and any levy of any execution under any
such judgment upon the Mortgaged Property shall not affect in any manner or to
any extent the lien of this Mortgage upon the Mortgaged Property or any part
thereof, or any liens, powers, rights and remedies of Lenders, but such liens,
powers, rights and remedies shall continue unimpaired as before until the
judgment or levy is satisfied.

﻿

Section 6.4 No Hazardous Substances Lien. Neither Mortgagor nor, to the best of
Mortgagor's knowledge, after diligent inquiry and investigation, any tenant of
the Premises has received a notice of intention to hold a lien as may be imposed
under Ind. Code 13-25-4-1 et seq.

﻿

Section 6.5 Savings Clause. To the extent the laws of the State of Indiana limit
(i) the availability of the exercise of any of the remedies set forth in this
Mortgage, including without limitation any remedies involving a power of sale on
the part of Mortgagee and the right of Mortgagee to exercise self-help in
connection with the enforcement of the terms of this Mortgage, or (ii) the
enforcement of waivers and indemnities made by Mortgagor, such remedies,
waivers, or indemnities shall be exercisable or enforceable, any provisions in
this Mortgage to the contrary notwithstanding, if, and to the extent, permitted
by the laws in force at the time of the exercise of such remedies or the
enforcement of such waivers or indemnities without regard to whether such



18

--------------------------------------------------------------------------------

 

 

remedies, waivers or indemnities were enforceable at the time of the execution
and delivery of this Mortgage.

﻿

Section 6.6 No Waiver. Nothing in this Mortgage or in the other ABL Loan
Documents is intended to constitute a waiver by Mortgagee or Lenders of, or
agreement by Mortgagor or any other person or entity liable for the Obligations
Secured or any part thereof, to waive, the time limitations set forth in Ind.
Code 32-29-7-3 so as to constitute consideration for a waiver or release of a
deficiency judgment, or otherwise result in a waiver or release under Ind. Code
32-29-7-5 or any other provision of Applicable Indiana Law, as hereinafter
defined, of a deficiency judgment, or of the right to seek a deficiency judgment
against Mortgagor or any other person or entity liable for the Obligations or
any part thereof, or a consent by Mortgagor, Lender or Mortgagee to any such a
waiver or release, which right to seek a deficiency judgment is hereby reserved,
preserved and retained by Mortgagee and Lender for their own behalf and their
respective successors and assigns, subject to the terms of this Mortgage.

﻿

Section 6.7 Rights of Mortgagee. Notwithstanding anything in this Mortgage or
the ABL Loan Documents to the contrary, Mortgagee shall be entitled to all
rights and remedies that a Mortgagee would have under Indiana law or in equity
including, but not by way of limitation, Ind. Code 32-30-10, Mortgage
Foreclosure Actions, Ind. Code 32-30-5, Receiverships, and the Code (such laws,
as amended, modified and/or recodified from time to time are collectively
referred to herein collectively as, the "Applicable Indiana Law").  In the event
of any inconsistency between the provisions of this Mortgage and the provisions
of Applicable Indiana Law, the provisions of Applicable Indiana Law shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provisions of this Mortgage that can be construed
in a manner consistent with Applicable Indiana Law.  Should Applicable Indiana
Law confer any rights or impose any duties inconsistent with or in addition to
any of the provisions of this Mortgage, the affected provisions of this Mortgage
shall be considered amended to conform to such Applicable Indiana Law, but all
other provisions hereof shall remain in full force and effect without
modification.    

﻿

Section 6.8 Leases and Rents. Without limiting the scope of the assignment of
Leases and Rents contained in this Mortgage, the assignment of Rents set forth
herein shall constitute an assignment of rents as set forth in Ind.
Code 32‑21-4-2 and thereby creates, and Mortgagor hereby grants to Mortgagee, a
security interest in the Leases and Rents that will be perfected upon the
recording of this Mortgage.

﻿

Section 6.9 Consent to Appointment of Receiver. Subject to the terms and
provisions of this Mortgage, Mortgagor hereby irrevocably consents to the
appointment of a receiver, which receiver, when duly appointed, shall have all
of the powers and duties of receivers pursuant to Applicable Indiana
Law, including, specifically, Ind. Code 32-30-5-7 and shall, to the extent
permitted by Applicable Indiana Law, collect and apply the Rents in accordance
with the provisions of this Mortgage.

﻿

Section 6.10 Waiver of Rights and Remedies of Sureties Mortgagor expressly
waives and relinquishes any and all rights and remedies which Mortgagor may have
or be able to assert by reason of the laws of the State of Indiana pertaining to
the rights and remedies of sureties.





19

--------------------------------------------------------------------------------

 

 

﻿

Section 6.11 Mortgagor’s Name. Mortgagor warrants that Mortgagor does business
under no other names with respect to the Mortgaged Property other than the trade
name disclosed to Mortgagee.  Mortgagor shall immediately notify Mortgagee in
writing of any change in the name of and the use of any trade names by,
Mortgagor and, upon request of Mortgagee, shall execute any additional financing
statements and other certificates required to reflect any change in name or
trade names and shall execute and file any assumed name certificate required by
applicable laws including, without limitation, Ind. Code 23-15-1-1.

﻿

Section 6.12 Reimbursable Costs. All costs incurred by Mortgagee pursuant to
this Mortgage, to the extent reimbursable under Applicable Indiana Law, whether
or not enumerated in this Mortgage ("Reimbursable Costs"), shall be added to the
Obligations Secured or by the judgment of foreclosure, which Reimbursable Costs
may include, without limitation, all costs and expenses which may be paid or
incurred by or on behalf of Mortgagee in any proceeding to enforce this Mortgage
or foreclose upon the Mortgaged Property, all expenses of any environmental site
assessments, environmental audits, environmental remediation costs, appraisals,
surveys, engineering studies, wetlands delineations, flood plain studies, and
any other similar testing or investigation deemed necessary or advisable by
Mortgagee incurred in preparation for, contemplation of or in connection with
the enforcement of this Mortgage and/or the collection of the Obligations
Secured and for attorneys' fees, appraiser's fees, receiver's costs and
expenses, insurance, taxes, outlays for documentary and expert evidence,
expenses and costs for preservation of the Mortgaged Property, stenographer's
charges, publication costs and costs of procuring all abstracts of title, title
searches and examination, guarantee policies, and similar data and assurances
with respect to title as may deem to be reasonably necessary either to prosecute
such suit or to evidence to bidders at any foreclosure sale which may be had
pursuant to such decree the true condition of the title to or value of the
Mortgaged Property or for any other reasonable purpose.  The amount of any such
Reimbursable Costs which may be paid or incurred after the decree or judgment
for sale is entered may be estimated and the amount of such estimate may be
allowed and included as additional indebtedness secured hereby in the
foreclosure judgment or decree for or  sale.  The phrases "attorneys fees",
"legal fees" and counsel fees" when used herein or in the other Loan Documents
shall include any and all attorneys', paralegals' and law clerks' fees and
disbursements, including, but not limited to, fees and disbursements at the
pre-trial, trial and appellate levels incurred or paid by Lender in protecting
its interest in the Premises, or any part thereof and enforcing its rights
hereunder.

﻿

Section 6.13 Acknowledgement of Indemnification Provisions. IT IS EXPRESSLY
AGREED AND UNDERSTOOD BY MORTGAGOR THAT THIS MORTGAGE INCLUDES INDEMNIFICATION
PROVISIONS WHICH, IN CERTAIN CIRCUMSTANCES, INCLUDE AN INDEMNIFICATION BY
MORTGAGOR OF MORTGAGEE FROM CLAIMS OR LOSSES ARISING AS A RESULT OF MORTGAGEE’S
OWN NEGLIGENCE.

﻿

Section 6.14        No Merger. If both any leasehold estate and the fee estate
for all or any portion of the Premises at any time become vested in one owner,
this Mortgage and the lien created hereby shall not be merged, destroyed or
terminated by application of the doctrine of merger and, in such event, the
Mortgagee shall continue to have and enjoy all of the rights and privileges of



20

--------------------------------------------------------------------------------

 

 

the Mortgagee as to the separate estates.  In addition, upon the foreclosure of
the lien of this Mortgage, pursuant to the provisions hereof or Applicable
Indiana Law, or upon any conveyance in lieu thereof, neither the fee estate, nor
any leases, subleases, or sub-subleases then existing with respect to all or any
portion of the Mortgaged Property shall be merged, terminated or destroyed by
application of the doctrine of merger, or as a result of such foreclosure or
conveyance, unless in such case the Mortgagee or any purchaser at a foreclosure
sale shall elect in writing to the contrary.  The provisions of this Section
6.14 are in addition to and without limitation on the non-merger provisions of
Ind. Code 32-29-8-4(h) and other post-foreclosure rights, remedies, and
provisions contained in Ind. Code 32-29-8-4.

﻿

Section 6.15 Future Advances; Maximum Principal Amount.   Pursuant to Ind. Code
32-29-1-10, the lien of this Mortgage with respect to any future advances,
modifications, extensions, and renewals referred to herein and made from time to
time up to the maximum principal amount of $1,700,000,000.00 (the “Secured
Amount”) shall have the same priority to which this Mortgage otherwise would be
entitled as of the date this Mortgage is executed and recorded without regard to
the fact that any such future advance, modification, extension, or renewal may
occur after this Mortgage is executed.  The maximum principal amount is stated
herein for the purpose of any Applicable Indiana Law pertaining to future
advances and may be in excess of the permitted borrowing under the Loan
Documents to cover expense, accrued interest, costs of collection and other
costs, expenses and obligations, and shall not be deemed a commitment by Lender
to make any future advances, mortgages and liens.

﻿

﻿

[SIGNATURE PAGE FOLLOWS]

21

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

MORTGAGOR:

Green Plains Mount Vernon LLC, a Delaware limited liability company

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal & Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29th day of March, 2018, within my jurisdiction, the
within named Michelle Mapes, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that she executed the same in her representative
capacity, and that by her signature on the instrument, and as the act and deed
of the person or entity upon behalf of which she acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.


/s/ Ronda Alcala

Notary Public

My commission expires:

 
9/29/20

﻿

﻿

This instrument prepared by:  Kim N. A. Boras

﻿

After recording, return to:Latham & Watkins LLP

355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560

Attn:  Kim N. A. Boras, Esq.

I affirm, under the penalties of perjury, that I have taken reasonable care to
redact each Social Security number in this document, unless required by law. 
Kim N. A. Boras

 

S-1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Legal Description

Parcel 1-(Fee)

﻿

A part of the East half of Section 14, Township 7 South, Range 12 West of the
2nd Principal Meridian, in Marrs Civil Township, Posey County, Indiana, more
particularly described as follows:

﻿

Beginning at an iron rod at the Northwest corner of the Southwest quarter of the
Southeast quarter of said Section 14, said point also being the POINT OF
BEGINNING of described tract; thence, North 01 degrees 04 minutes 27 seconds
East, 2360.07 feet, coincident with the west line of said East half of Section
14, to a 5/8 inch rebar 24 inches long with cap stamped "8800355" (hereinafter
referred to as monument), said point being South 01 degrees 04 minutes 27
seconds West, 314.07 feet from a stone at the Northwest corner of the Southwest
quarter of the Northeast quarter and the centerline of Carson School Road;
thence, South 40 degrees 42 minutes 20 seconds East, 760.00 feet, along the
centerline of said road to a monument; thence, South 39 degrees 47 minutes 44
seconds East, 54.16 feet, to a monument; thence, South 33 degrees 16 minutes 33
seconds East, 465.02 feet to a monument; thence, South 33 degrees 26 minutes 52
seconds East, 102.48 feet, to a monument; thence, South 30 degrees 17 minutes 15
seconds East, 785.40 feet, to a found iron pipe, said pipe being the North
corner of a parcel conveyed to the Posey County Commissioners for the purpose of
a cemetery; thence, South 46 degrees 38 minutes 52 seconds West, 202.62 feet,
coincident with the west line of said parcel to a monument; thence, South 12
degrees 14 minutes 30 seconds East, 477.84 feet, coincident with said west line
to a limestone on the north line of the of the South half of the Southeast
Quarter of said Section 14, said point also being the Southwest corner of said
cemetery parcel; thence, South 89 degrees 13 minutes 02 seconds East, 200.65
feet, coincident with said north line to a found Iron pipe in the west wheel
track of Cynthiana-West Franklin Road; thence, South 03 degrees 53 minutes 18
seconds East, 124.97 feet, along said road; thence, South 04 degrees 43 minutes
08 seconds East, 177.69 feet along said road; thence, South 04 degrees 10
minutes 44 seconds East, 174.71 feet, along said road; thence, South 89 degrees
05 minutes 53 seconds East, 241.94 feet to a 1/2 inch iron pipe; thence, South
89 degrees 16 minutes 22 seconds East, 129.19 feet to a 5/8 inch rebar with cap
stamped "Alvin L Paul 80040415"; thence, South 06 degrees 11 minutes 47 seconds
East, 866.05 feet to a monument on the south line of said Section 14; thence,
North 89 degrees 29 minutes 17 seconds West, 380.80 feet coincident with said
South line to a 1/2 inch rebar; thence, North 89 degrees 20 minutes 44 seconds
West, 250.32 feet, coincident with said south line, to a 1/2 inch iron pipe 14
inches below grade; thence, North 89 degrees 10 minutes 08 seconds West, 730. 71
feet, coincident with said south line, to a 1 /2 inch iron pipe 12 Inches below
grade; thence, North 89 degrees 08 minutes 21 seconds West, 607.00 feet,
coincident with said south line, to a 1/2 Inch iron pipe, 8" below grade and the
west line of the East half of said Section 14; thence North 01 degrees 20
minutes 08 seconds East, 1336.22 feet, coincident with said West line to the
Point of Beginning, containing 98.11 acres, more or less.

﻿

EXCEPT THEREFROM that part conveyed to Southern Indiana Gas and Electric
Company, doing business as Vectren Energy Delivery of Indiana, Inc., dated
November 23, 2009 and recorded December 10, 2009 as Document No. 200905030 in
the Office of the Recorder of Posey County, Indiana.

﻿

EXCEPT THEREFROM that part conveyed to Green Plains Ethanol Storage LLC as
described in that certain Special Warranty Deed recorded October 3, 2016 as
Document No. 201603539 in the Office of the Recorder of Posey County, Indiana.

﻿

Parcel II-(Easement)

﻿

Non-exclusive Easement reserved in and for the benefit of Parcel I within
Warranty Deed recorded December 20, 1971 in Deed Record 102, Page 469 in the
Office of the Recorder of Posey County, Indiana

﻿

Parcel III-(Easement)

﻿

Non-exclusive Easement as set out in the Special Warranty Deed recorded October
3, 2016 as Document No. 20160539 in the Office of the Recorder of Posey County,
Indiana.



Exhibit A-1

--------------------------------------------------------------------------------

 

 



﻿

﻿

Parcel B-(Fee)

﻿

A part of the East half of Fractional Section 23, Township 7 South, Range 12
West of the 2nd Principal Meridian in Marrs Civil Township, Posey County,
Indiana, more particularly described as follows:

﻿

Beginning at a 1 /2 inch iron pipe, 8 inches below grade, said pipe being the
Northwest corner of the Northeast Quarter of said Fractional Section and the
point of beginning; thence. South 89 degrees 08 minutes 21 seconds East, 507.00
feet, coincident with the North line of said section, to a 1/2 inch iron pipe;
thence, South 89 degrees 10 minutes 08 seconds East, 730. 71 feet, coincident
with said North line to a 1 /2 inch iron pipe; thence, South 89 degrees 20
minutes 44 seconds East 250.32 feet, coincident with said North line, to a% inch
rebar in West Franklin Road: thence, South 09 degrees 19 minutes 49 seconds
East, 541.57 feet, along said road to a rebar with cap number 8800355 hereafter
referred to as monument; thence, South 09 degrees 10 minutes 31 seconds East,
782.13 feet, along said road to a 1/2 inch iron pipe thence, South 06 degrees 55
minutes 09 seconds East, 303.03 feet, along said road to a 3/4 inch rebar;
thence, South 13 degrees 52 minutes 31 seconds East, 146.28 feet along said road
to a 3/4 inch rebar; thence, South 27 degrees 42 minutes 04 seconds East, 237.98
feet, along said road to a 3/4 inch rebar; thence, South 38 degrees 38 minutes
00 seconds East, 407.99 feet, along said road to a 3/4 inch rebar; thence, South
31 degrees 09 minutes 21 seconds East, 41.25 feet, along said road, to a
monument; thence, South 14 degrees 04 minutes 20 seconds West, 749.15 feet, to a
monument; thence, South 88 degrees 59 minutes 39 seconds West, 198.42 feet, to a
5/8 inch rebar with cap number 80040415; thence, South 7 4 degrees 58 minutes 08
seconds West, 172.34 feet, to a rebar with said cap number; thence, North 80
degrees 04 minutes 17 seconds West, 217.50 feet, to a rebar with said cap
number; thence, North 38 degrees 03 minutes 58 seconds West, 115.88 feet to a
rebar with said cap number; thence, North 84 degrees 26 minutes 00 Seconds West,
134.35 feet, to a 1 inch pipe, said pipe being called out on a plat of survey by
John Leffel for Ralph W. Hendricks, dated June 12, 1978; thence, South O degrees
53 minutes 24 seconds West, 1757.33 feet, to a boundary set by court decree
(Kentucky v. Indiana, 474 U.S. 1 (1985)); thence, North 88 degrees 20 minutes 30
seconds West, 123.13 feet, coincident with said Indiana, Kentucky boundary;
thence, North 81 degrees 29 minutes 17 seconds West, 297.27 feet, coincident
with said boundary thence, North 83 degrees 18 minutes 31 seconds West 254.54
feet, coincident with said boundary; thence, North 73 degrees 45 minutes 25
seconds West, 373.00 feet, coincident with said boundary; thence, North 76
degrees 27 minutes 58 seconds West, 314.67 feet, coincident with said boundary,
to the West line of the East half of said Section 23 of said Township and Range;
thence, North 00 degrees 53 minutes 00 seconds East, 247.49 feet, coincident
with the West line of the East half of said Fractional Section 23 to a 2 inch
Iron pipe; thence, North 00 degrees 53 minutes 00 seconds East, 4224.68 feet,
coincident with said West line, to the point of beginning, containing 182.10
acres, more or less.

﻿

﻿



S-2

 

--------------------------------------------------------------------------------